DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (1-17) in the reply filed on 26 February 2021 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 February 2021, as described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed (Claims 1-17) invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a steps that are performed in a computer or possibly even in one’s mind. This judicial exception is not integrated into a practical application because it is not actually applied to performing the imprinting process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim limitations amount to steps that can be performed mentally or using a computer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "particular substrate" in the 3rd and 4th indents.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the template" in the last indented paragraph.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMackin et. al. et al.(US PG Pub.2011/0031650).
Regarding claim 1: McMackin et. al. discloses of a method of generating drop pattern information (para [0031): "FIG. 5 illustrates another method ... [i)n a step 202, a drop pattern for dispensing of polymerizable material 34 on a field may be determined"; see fig. 5), comprising: receiving pattern information that includes one or both of: a substrate pattern of a representative substrate; and a template pattern of a representative template (para [0031): "For example, the drop pattern may be determined by correlating features 24 and/or 26 of template18 with required volume and/or thickness of residual layer 48a such that drops are spatially correlated to location of features 24 and/or 26 of template 18 and in sufficient quantity to fill volume between template 18 and substrate 12 during imprinting"); receiving offset information about a particular substrate that is representative of a measured state of the particular substrate relative to a reference state (para [0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern ... may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"; see fig. 5, in order to have a step of offsetting the drop pattern, step must inherently have a step of measuring an offset, i.e. a step of determining a reference state and a measured state); wherein the drop pattern information represents a plurality of positions to place droplets of formable material on the particular substrate (para [0031): "In a step 202, a drop pattern for dispensing of polymerizable material 34 on a field may be determined ... such that drops ... fill volume between template 18 and substrate 12 during imprinting"); outputting the drop pattern information that is representative of the formable material that fills a volume between a template and the particular substrate that is in the measured state (para [0034): "In a step 206, polymerizable material 34 may be deposited on substrate 12 based on the adjusted drop pattern"; see fig. 5, in order to have a step of depositing the formable material according to a drop pattern, must comprise a step of outputting the drop pattern) and the formable material does not spread into a border region at an edge of the particular substrate (para [0031): "FIG. 5 illustrates another method for. .. retracting polymerizable material 34 from at least one edge of the imprinting area to minimize and/or prevent extrusions 60a and/or 60b"; para [0025): " ... during imprinting, drops of polymerizable material 34 fill the volume between features 24 and 26 of template 18 ... [p]olymerizable material 34, however, may flow out of this desired imprint area on substrate 12 forming extrusions 60a on substrate 12 as illustrated in FIG. 3"; see fig. 3, 60a, 60b formable material extending over edge, this method prevents such extrusions).
Regarding claim 2: McMackin et. al. further discloses method according to claim 1, wherein the measured state includes information that is representative of a measured offset of the substrate pattern on the particular substrate relative to a reference position of the substrate pattern on the representative substrate (para [0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern  (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"; para [0033]: "FIG. 6 illustrates one example of offsetting drops toward the center C of Field A by a distanced"; para [0012): "FIG. 6 illustrates a top down view of a substrate ... "; center C is the reference position, in order to have a step to offset the substrate relative to the reference position, must have a step of determining the offset of the particular substrate relative to the reference point).
Regarding claim 3: McMackin et. al. further discloses method according to claim 2, wherein the measured offset includes one or more of a distance along a first axis, a distance along a second axis, and angle of rotation, that are representative of the measured offset of the substrate pattern to the reference position (para [0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"; para [0033): "FIG. 6 illustrates one example of offsetting drops toward the center C of Field A by a distance d"; distance dis a distance along a first axis).
Regarding claim 4: McMackin et. al. further discloses method according to claim 1, wherein the measured state includes information that is representative of dimensions of a non-yielding peripheral portion of the particular substrate (para [0032]: "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"; para [0033]: "FIG. 6 illustrates one example of offsetting drops toward the center C of Field A by a distance d"; distance d is a dimension of a non-yielding peripheral portion of the substrate, the edge of the drop pattern of the substrate, see fig. 6).
Regarding claim 5: McMackin et. al. further discloses method according to claim 4, wherein the measured state includes one or more of a distance along a first axis, a distance along a second axis, a radius, an eccentricity, an out-of-roundness, a width of the border region, an inner border region profile (para (0032]: "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"; para (0033]: "FIG. 6 illustrates one example of offsetting drops toward the center C of Field A by a distanced"; distanced is a distance along a first axis).
Regarding claim 16: McMackin et. al. further discloses method according to claim 1, wherein one or both of the substrate pattern and the template pattern are featureless (para [0016]: "Referring to the figures, and particularly to FIG. 1, illustrated therein is a lithographic system 10 used to form a relief pattern on substrate 12"; para [0018]: "Template 18 may include mesa 20 extending therefrom towards substrate 12, mesa 20 having a patterning surface 22 thereon"; see fig. 1, substrate 12 is featureless unlike template 18 having pattern 22 thereon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMackin et. al. et al.(US PG Pub.2011/0031650).
Regarding claim 6: McMackin et. al. further discloses of the method according to claim 1, wherein the pattern information includes pattern layout information that is representative of: a division of the representative substrate into a plurality of full fields that are bounded by the border of the substrate, wherein each full field among the plurality of full fields represents a particular portion of the particular substrate that is to be imprinted with the template (para [0036): "FIG. 7 illustrates stepping pattern 400 wherein each field of substrate 12 is depicted as a square designated by an imprint order. In this stepping pattern 400, the first field (reference number 1) is imprinted in the center of substrate 12 with each subsequent field (reference numbers 2, 3, 4, 5 ... 34) being imprinted in a spiral-like fashion towards the edge 66 of substrate ,2. Using the spiral-like imprinting pattern, each edge 64 of a field may abut at least one prior imprinted field (indicated by dark rectangle) with the edge 64 of the field to be imprinted"; see fig. 7). However, McMackin et. al. does not disclose that the substrate is divided into a plurality of full fields and a plurality of partial fields, where the partial fields surround the full fields and bounded and intersected by a border region (see instant fig. 4a). However, it would have been obvious to one of ordinary skill in the art through routine experimentation to use a substrate that is not in the shape of a square or rectangle, in order to use the method of claim 1 to form a drop pattern for a particular article that requires a specific shape (para (0007): "FIG. 1 illustrates a simplified side view of a lithographic system in accordance with an embodiment of the present invention"; para [0004): "An exemplary nano-fabrication technique in use today is commonly referred to as imprint lithography"; para [0003): "Nano-fabrication includes the fabrication of very small structures that have features on the order of 100 nanometers or smaller"). Therefore, it would have been obvious to one of ordinary skill in the art that if the substrate which has the drop pattern being deposited thereon is in the shape of a non-rectangular shape, such as a circle, that when the rectangular fields (see fig. 7 fields 64) are deposited thereon, a plurality of partial fields will be created that surround the full fields, where the partial fields will intersect with the border region of the substrate by nature of the shape of the substrate.
Regarding claim 7: McMackin et. al. further discloses of the method according to claim 6, wherein the generating the drop pattern information comprises: generating a full field drop pattern that represents a plurality of positions to place droplets of the formable material on a representative full field that fills a volume between the template and the representative full field, wherein the formable material does not spread beyond the representative full field during imprinting (para (0036): "FIG. 7 illustrates stepping pattern 400 wherein each field of substrate 12 is depicted as a square designated by an imprint order. In this stepping pattern 400, the first field (reference number 1) is imprinted in the center of substrate 12 with each subsequent field (reference numbers 2, 3, 4, 5 ... 34) being imprinted in a spiral-like fashion towards the edge 66 of substrate 12"; para (0025): " ... during imprinting, drops of polymerizable material 34 fill the volume between features 24 and 26 of template 18 and the edge of mesa 20 within a desired imprint area on substrate 12. Polymerizable material 34, however, may flow out of this desired imprint area on substrate 12 forming extrusions 60a ... "; para (0029): "FIG. 4 illustrates a flow chart of a method 100 for imprinting multiple fields to minimize and/or prevent extrusions 60a and/or 60b ... "). McMackin et. al. also discloses of offsetting drop patterns for drops that are located at the edge of the field to prevent the formable material from spreading outside of the borders of the fields (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A). For example, drops may be offset toward the center C of Field A such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"). However, McMackin et. al. does not disclose that the method further comprises generating a plurality of partial field drop patterns, wherein each partial field drop pattern is generated by modifying the full field drop pattern based on the offset information to determine the intersection of the border region of the particular substrate with each partial field drop pattern. However, it would have been obvious to one of ordinary skill in the art to apply the embodiment used for the full fields disclosed by McMackin et al. , i.e. a method of generating a drop pattern and offsetting the drop pattern, such that the droplets will fill the volume but not spread beyond the edge of the field, to the partial fields surrounding the full fields, wherein the partial field drop pattern is generated by modifying the full field drop patterns based off offset information of the border region, in order to produce a drop pattern for non-rectangular substrates where the formable material is prevented from spreading over the edge of the substrate.
Regarding claim 8: McMackin et. al. discloses of the method according to claim 7, as discussed above, wherein the partial fields are generating by modifying the full fields based on the offset information of the edge of the border of the fields, as discussed above. However, McMackin et. al. does not disclose that modifying the full field drop pattern comprises cropping the full field drop pattern at the intersection of the border region with each partial field on the particular substrate. However, it would have been obvious to one of ordinary skill in the art that if the method of forming a partial field comprises modifying a full field based on offset information of the edge of the field to prevent overspreading of the formable material (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern ... such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"), then the method should further comprise cropping the full field at the point where the border region intersects the partial field, in order to prevent over-spreading of the formable material over the border of the partial field. 
Regarding claim 9: McMackin et. al. further discloses of the method according to claim 8, wherein modifying the full field drop pattern to generate each partial drop pattern further includes, in a region of the partial field that is adjacent to the border region, one or more of: adding droplets; removing droplets; and moving droplets (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern ... such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"; i.e. moving droplets).
Regarding claim 10: McMackin et. al. further discloses of the method according to claim 1, wherein the pattern information includes pattern layout information that is representative of: a division of the representative substrate into a plurality of full fields that are bounded by the border of the substrate, wherein each full field among the plurality of full fields has a similar full pattern (para (0036): "FIG. 7 illustrates stepping pattern 400 wherein each field of substrate 12 is depicted as a square designated by an imprint order. In this stepping pattern 400, the first field (reference number 1) is imprinted in the center of substrate 12 with each subsequent field (reference numbers 2, 3, 4, 5 ... 34) being imprinted in a spiral-like fashion towards the edge 66 of substrate 12. Using the spiral-like imprinting pattern, each edge 64 of a field may abut at least one prior imprinted field (indicated by dark rectangle) with the edge 64 of the field to be imprinted"; see fig. 7). However, McMackin et. al. does not disclose that the substrate is divided into a plurality of full fields and a plurality of partial fields, where the partial fields surround the full fields and bounded and intersected by a border region (see instant fig. 4a). However, it would have been obvious to one of ordinary skill in the art through routine experimentation to use a substrate that is not in the shape of a square or rectangle, in order to use the method of claim 1 to form a drop pattern for a particular article that requires a specific shape (para (0007): "FIG. 1 illustrates a simplified side view of a lithographic system in accordance with an embodiment of the present invention"; para (0004): "An exemplary nano-fabrication technique in use today is commonly referred to as imprint lithography"; para (0003): "Nano-fabrication includes the fabrication of very small structures that have features on the order of 100 nano-meters or smaller"). Therefore, it would have been obvious to one of ordinary skill in the art that if the substrate which has the drop pattern being deposited thereon is in the shape of a non-rectangular shape, such as a circle, that when the rectangular fields (see fig. 7 fields 64) are deposited thereon, a plurality of partial fields will be created that surround the full fields, where the partial fields comprise a full pattern that intersects with the border region of the substrate by nature of the shape of the substrate.
Regarding claim 11: McMackin et. al. further discloses of the method according to claim 10, wherein the generating the drop pattern information comprises: generating a full field drop pattern that represents a plurality of positions to place droplets of the formable material on a representative full field that fills a volume between the template and the representative full field, wherein the formable material does not spread beyond the representative full field during imprinting (para (0036): "FIG. 7 illustrates stepping pattern 400 wherein each field of substrate 12 is depicted as a square designated by an imprint order. In this stepping pattern 400, the first field (reference number 1) is imprinted in the center of substrate 12 with each subsequent field (reference numbers 2, 3, 4, 5 ... 34) being imprinted in a spiral-like fashion towards the edge 66 of substrate 12"; para (0025): " ... during imprinting, drops of polymerizable material 34 fill the volume between features 24 and 26 of template 18 and the edge of mesa 20 within a desired imprint area on substrate 12. Polymerizable material 34, however, may flow out of this desired imprint area on substrate 12 forming extrusions 60a ... "; para [0029): "FIG. 4 illustrates a flow chart of a method 100 for imprinting multiple fields to minimize and/or prevent extrusions 60a and/or 60b ... "). McMackin et. al. also discloses of offsetting drop patterns for drops that are located at the edge of the field to prevent the formable material from spreading outside of the borders of the fields (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A). For example, drops may be offset toward the center C of Field A such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"). However, McMackin et. al. does not disclose that the method further comprises generating a plurality of partial field drop patterns, wherein each partial field drop pattern is generated by modifying the full field drop pattern based on the offset information to determine the intersection of the border region of the particular substrate with each partial field drop pattern. However, it would have been obvious to one of ordinary skill in the art to apply the embodiment used for the full fields disclosed by McMackin et. al., i.e. a method of generating a drop pattern and offsetting the drop pattern, such that the droplets will fill the volume but not spread beyond the edge of the field, to the partial fields surrounding the full fields, wherein the partial field drop pattern is generated by modifying the full field drop patterns based off offset information of the border region, in order to produce a drop pattern for non-rectangular substrates where the formable material is prevented from spreading over the edge of the substrate. 
Regarding claim 12:  McMackin et. al. discloses of the method according to claim 11, as discussed above, wherein the partial fields are generating by modifying the full fields based on the offset information of the edge of the border of the fields, as discussed above. However, McMackin et. al. does not disclose that modifying the full field drop pattern comprises cropping the full field drop pattern at the intersection of the border region with each partial field on the particular substrate. However, it would have been obvious to one of ordinary skill in the art that if the method of forming a partial field comprises modifying a full field based on offset information of the edge of the field to prevent overspreading of the formable material (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern ... such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"), then the method should further comprise cropping the full field at the point where the border region intersects the partial field, in order to prevent over spreading of the formable material over the border of the partial field.
Regarding claim 13: McMackin et. al. further discloses of the method according to claim 12, wherein modifying the full field drop pattern to generate each partial drop pattern further includes, in a region of the partial field that is adjacent to the border region, one or more of: adding droplets; removing droplets; and moving droplets (para (0032): "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern ... such that during imprinting, features 24 and 26 and the volume between template 18 and substrate 12 may be filled before polymerizable material 34 has an opportunity to flow off mesa 20"; i.e. moving droplets).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McMackin et. al. et al.(US PG Pub.2011/0031650) as applied to claim 1 above, and further in view of Bailey et al. (US PG Pub. 2010/0173033).
Regarding claim 15: McMackin et. al. discloses of the method according to claim 1, wherein the offset information is based on the edge of the border of the substrate in one or more full fields (para [0032]: "In a step 204, drop pattern may be adjusted such that drops at edges of drop pattern (e.g., located at edges of patterned layer 48a and/or at edge of the imprinting area) may be offset towards the center C of the drop pattern (e.g., towards center of Field A)"). However, McMackin et. al. does not disclose that the offset information is based on the alignment of the template of the substrate pattern of the particular substrate. However, in a similar invention, Bailey discloses of a method of producing a drop pattern (para (0024]: "An imprint lithography template ... may be used in a method of forming a pattern on a substrate using a patterned template ... by applying a light curable liquid ... to a substrate"; para (0114]: "In an embodiment, an imprint lithography system may include automatic fluid dispensing method and system for dispensing fluid on the surface of a substrate ... "; para (0126]: "FIG. 13 depicts the case of using five drops of liquid", comprising: receiving pattern information that includes one or both of: a substrate pattern of a representative substrate; and a template pattern of a representative template (para (0024]: "An imprint lithography template is positioned above the portion of the substrate to which the light curable liquid was applied"; para (0025]: "The method may further include determining the alignment between the patterned template and the substrate"); receiving offset information about a particular substrate that is representative of a measured state of the particular substrate relative to a reference state, wherein the offset information is based on one or more alignments of the template with the substrate pattern of the particular substrate (para (0025]:"The method may further include determining the alignment between the patterned template and the substrate ... [d]etermining the alignment of the alignment marks may include determining the centers of the substrate ... [t]he locations of the centers ... may be compared to determine alignment of the alignment marks"). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McMackin et. al. and Bailey and form the method of claim 1 wherein offset information is based off of measurements in one or more full fields, as disclosed by McMackin et. al., wherein the offset information is based on one or more alignments of the template with the substrate pattern of the particular substrate, as disclosed by Bailey, in order to form an improved method of generating a drop pattern wherein the template and substrate are first aligned together prior to, or during, generating a drop pattern, as disclosed by Bailey (para (0130]: "Successful imprint lithography may require precise alignment and orientation of the template with respect to the substrate to control the gap in between the template and substrate").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J GRUN/Primary Examiner, Art Unit 1744